DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
Art Rejections
Obviousness
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 2, 4–7 and 9 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of US Patent Application Publication 2018/0167738 (published 14 June 2018) (“Liu”); US Patent Application Publication 2013/0327507 (published 12 December 2013) (“Degner”) and either US Patent Application Publication 2016/0277819 (published 22 September 2016) (“McBroom”) or US Patent Application Publication 2017/0205858 (published 20 July 2017) (“Wong”).
Claim 8 is rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Liu; Degner; either McBroom or Wong and US Patent Application Publication 2019/0253803 (filed 13 February 2018) (“Davis”).
Claim 10 is rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Liu; Degner; either McBroom or Wong and US Patent Application Publication 2021/0235176 (effectively filed 25 October 2017) (“Park”).
Claim 1 is drawn to “a speaker device.” The following table illustrates the correspondence between the claimed speaker device and the Liu reference.
Claim 1
The Liu Reference
“1. A speaker device, comprising:
The Liu reference describes a speaker box device 100. Liu at ¶ 11, FIGs.1–3.
“a speaker box for sounding, including a housing body with a first accommodation space;
Liu’s device 100 has a shell 3 corresponding to the claimed speaker box. Id. at ¶ 12, FIG.3. Shell 3 includes upper cover 31 and lower cover 33 that are joined together to create an accommodating space 1. Id.
“a speaker unit accommodated in the first accommodation space, including a diaphragm for partitioning the first accommodation space into a front acoustic cavity and a back cavity;
Device 100 includes a speaker 5 in accommodating space 1. Id. at ¶ 13, FIG.3. Speaker 5 includes a diaphragm 531 that partitions space 1 into a front cavity 11 and a back cavity, or receiving space 511. Id. at ¶¶ 13, 21, FIG.3.
“a sound channel penetrating through the housing body for communicating the is front acoustic cavity with outside for forming a front cavity together with the front acoustic cavity;
Device 100 includes a sound outlet channel 13 penetrating through shell 3. Id. at ¶ 13, FIG.3. Channel 13 connects front sound cavity 11 with the outside. Id.
“a through opening penetrating through the housing body;

“a thermally conductive covering plate covering the through opening, and encircling the front acoustic cavity together with the diaphragm and the housing body;
“a thermally conductive element connected with the speaker box and a heat source;
“wherein the thermally conductive element comprises a first end fixed on one side of the thermally conductive covering plate far away from the diaphragm, a second end spaced from the first end and fixed at the heat source, and a connection part for connecting the first end and the second end;
“an orthographic projection of the thermally conductive covering plate to the diaphragm along a vibration direction of the diaphragm at least partially falls on the diaphragm.”
See id. at FIG.3 (cover element not labeled). But Liu does not describe forming that cover element as a thermally conductive element, connecting the cover to a thermally conductive element or connecting speaker 100 to a heat source spaced from the speaker box.

Table 1
The table above shows that the Liu reference describes a speaker 100 having many similarities to the claimed speaker device. The Liu reference does not anticipate the claimed speaker device, however, because Liu does not use describe using speaker 100 for any type of heat or thermal management that would require the claimed thermally conductive covering plate, thermally conductive element and heat source. These are not patentable differences.
Liu’s speaker 100 is described as a speaker useful in mobile phones, and similar portable electronics that produce sound. Liu at ¶¶ 1, 2. The Degner reference describes various techniques for managing and transferring Id. at ¶ 63, FIGs.1, 2. Degner thermally couples heat-generating component 202 to a heat pipe 106, which is further thermally coupled to a forced-fluid driver, such as fans 102, 104, configured to exhaust air to the ambient environment outside device 100. Id. at ¶¶ 57, 58, 63, FIGs.1, 2. This enables heat from component 202 to be transferred outside device 100. Id.
The Wong and McBroom references provide additional teachings concerning the transferring of heat outside a portable electronic device. Wong and McBroom, like Degner, provide a forced-fluid driver, but avoid the need to add an additional device, like Degner’s fans 102, 104, or the use of a special material by using the fluid flow provided by a speaker device. Wong at ¶¶ 10–12; McBroom at ¶¶ 2–7. Wong, for instance, couples a system-on-chip (SoC) 320 to a cavity 360 largely defined by a heat spreader 310 that is thermally coupled to SoC 320. Wong at ¶¶ 26–29, FIG.3. Airflow 362, 364 generated by speaker 354 (and redirected by passive radiator 356) passes through cavity 360, transferring heat from SoC 320 to the outside. Id.
One of ordinary skill in the art at the time of filing would have been able to reasonable piece together the teachings and suggestions of the Liu, Degner, Wong and McBroom references like a puzzle that makes obvious all Compare Wong at FIG.3 with Liu at FIG.3.
The next table summarizes these findings and draws a correspondence between them and the claim.
“a through opening penetrating through the housing body;
Liu’s upper case 31 is depicted with a through hole that is sealed with a cover element (a covering plate).

A CPU/GPU located in Liu’s mobile phone.
“a thermally conductive covering plate covering the through opening, and encircling the front acoustic cavity together with the diaphragm and the housing body;
A heat spreading element, like Wong’s heat spreader 310 filling in the opening in Liu’s upper cover 31, across from diaphragm 531.
“a thermally conductive element connected with the speaker box and a heat source;
“wherein the thermally conductive element comprises a first end fixed on one side of the thermally conductive covering plate far away from the diaphragm, a second end spaced from the first end and fixed at the heat source, and a connection part for connecting the first end and the second end;
A thermally conductive heat pipe, like Degner’s heat pipe 106, extending between first and second ends, with the second end connected to the CPU/GPU and the first end connected to the heat spreader mounted in Liu’s upper case 31.
“an orthographic projection of the thermally conductive covering plate to the diaphragm along a vibration direction of the diaphragm at least partially falls on the diaphragm.”
The prior art combination proposed here includes configuring Liu’s speaker 100 to thermally couple with a CPU/GPU for transferring heat generated by the CPU/GPU outside of a portable electronic device containing speaker 100 and the CPU/GPU. The proposed combination includes coupling a heat pipe to Liu’s upper cover 31 and to configure cover 31 as a plate that acts as a heat spreading element. The result would be that an orthographic projection from the covering plate would fall on diaphragm 531. See Wong at FIG.3 (describing a heat spreader 310 that forms an acoustic cavity 360); Liu at FIG.3 (describing an upper cover 31 that completely covers a diaphragm 531 and forms an acoustic cavity 11).

Table 2
For the foregoing reasons, the combination of the Liu, the Degner and the Wong/McBroom references makes obvious all limitations of the claim.
Claim 2 depends on claim 1 and further requires the following:
“wherein the housing body comprises an upper cover and a lower cover engaging with the upper cover for forming the first accommodation space together;
“the through opening is arranged penetrating through the upper cover;
“the thermally conductive covering plate, the diaphragm and the upper cover encircle the front acoustic cavity together;
“the sound channel is formed in the upper cover; and
the lower cover, the upper cover and the diaphragm encircle the back cavity together.”
See Liu at FIG.3. Sound outlet channel 13 is formed through upper cover 31. Id. at ¶ 13, FIG.3. Lower cover 33, upper cover 31 and diaphragm 531 form a back cavity. See id. at ¶ 12, FIG.3. For the foregoing reasons, the combination of the Liu, the Degner and the Wong/McBroom references makes obvious all limitations of the claim.
Claim 4 depends on claim 1 and further requires the following:
“wherein an orthographic projection of the first end to the thermally conductive covering plate along the vibration direction of the diaphragm completely falls on the thermally conductive covering plate.”
Claim 5 depends on claim 4 and further requires the following:
“wherein the thermally conductive element and the thermally conductive covering plate are integrally formed.”
The obviousness rejection of claim 1, incorporated herein, shows the obviousness of configuring Liu’s speaker 100 to thermally couple with a CPU/GPU for transferring heat generated by the CPU/GPU outside of a portable electronic device containing speaker 100 and the CPU/GPU. The rejection shows that it would have been obvious to couple the first end of a heat pipe to Liu’s upper cover 31 and to configure the cover with a plate that acts as a heat spreading element. The result would be that an orthographic projection from a first end to the covering plate would completely fall on the covering plate. See Wong at FIG.3 (describing a heat spreader 310 that forms an acoustic cavity 360); Liu at FIG.3 (describing an upper cover 31 that completely covers a diaphragm 531 and forms an acoustic cavity 11). The See Degner at ¶ 59, FIG.2 (describing a solder connection between a heat pipe 106 and a thermal stage 108 that couples the heat pipe to a heat generating component; this would have reasonably suggested a similar type of connection between the heat pipe and a heat spreading element on Liu’s upper cover 31.) For the foregoing reasons, the combination of the Liu, the Degner and the Wong/McBroom references makes obvious all limitations of the claims.
Claim 6 depends on claim 1 and further requires the following:
“wherein the thermally conductive covering plate is any one of a steel piece and a copper piece.”
The Degner reference teaches and suggests the use of copper and steel in thermally coupling elements for heat transfer. See Degner at ¶¶ 58, 65; McBroom at ¶ 29. For the foregoing reasons, the combination of the Liu, the Degner and the Wong/McBroom references makes obvious all limitations of the claim.
Claim 7 depends on claim 1 and further requires the following:
“wherein the thermally conductive element is of a hollow integrally formed structure; and
the thermally conductive element is filled with a heat conduction medium.”
Degner similarly teaches and suggests implementing heat pipe 106, corresponding to the claimed thermally conductive element, as a hollow pipe 
Claim 8 depends on claim 1 and further requires the following:
“wherein the thermally conductive element is of a solid integrally formed structure; and
the thermally conductive element is made of a thermally conductive material.”
Degner teaches and suggests implementing heat pipe 106, corresponding to the claimed thermally conductive element, as a hollow pipe filled with a heat conduction medium, like water. Degner at ¶ 58. The Davis reference teaches and suggests alternatively configuring a thermally conductive element as a solid tube of copper. See Davis at ¶ 32, FIG.2. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of filing to alternatively configure heat pipe 106 as at least one solid copper pipe. For the foregoing reasons, the combination of the Liu, the Degner and the Wong/McBroom references makes obvious all limitations of the claim.
Claim 9 depends on claim 1 and further requires the following:
“wherein the heat source is any one of a processor and a battery.”
The obviousness rejection of claim 1, incorporated herein, shows the obviousness of configuring Liu’s speaker 100 to thermally couple with a CPU/GPU for transferring heat generated by the CPU/GPU outside of a portable electronic device containing speaker 100 and the CPU/GPU. For the 
Claims 10–18 are drawn to “a mobile terminal.” Each of these claims recites the same elements in combination with a speaker device described in one of claims 1–9. The table below illustrates the correspondence between the claimed mobile terminals and the obvious combination of the Park reference and the prior art speaker set forth in the obviousness rejection of claims 1–9, incorporated herein.
Claims 10–18
The Prior Art Combination
“a housing;
Park describes a portable electronic device, such as a smartphone. Park at ¶ 67, FIG.1. The device includes a housing 101. Id. at ¶ 68, FIG.1.
“a screen engaging with the housing for encircling a second accommodation space together with the housing;
Park’s housing 101 (bottom surface 102 and support member 115) and display 133 together form a cavity—a second accommodation space. Id. at ¶¶ 87–93, FIG.4.
“a speaker device as described in [any of] claim [1–9] mounted in the second accommodation space;
Park’s cavity includes a speaker box, or case 106, that holds a speaker 108. Id. at ¶ 94, FIGs.4–6. Park describes speaker 108 in general terms not corresponding to the speaker devices of claims 1–9. It would have been obvious to embody speaker 108 by simply using any of the obvious prior art speakers set forth in the rejections of claims 1–9.
“wherein the housing is provided with a voice outlet penetrating through the housing;
Park’s housing 101 includes sound outlet openings 105/205. Park at ¶¶ 72, 102, FIGs.4, 11–13.

Based on the findings and reasoning set forth in the obviousness rejection of claim 1, incorporated herein, Park’s openings 105 would be made to air communicate with Liu’s sound outlet channel 13 for radiating heat from a CPU/GPU, through a heat pipe, to a thermally conductive plate on top of Liu’s upper cover 31, to Liu’s front sound cavity 11.

Table 3
For the foregoing reasons, the combination of the Park, the Liu, the Degner and the Wong/McBroom references makes obvious all limitations of the claims.
Summary
Claims 1, 2 and 4–10 are rejected under at least one of 35 U.S.C. §§ 102 and 103 as being unpatentable over the cited prior art. In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is 
Response to Applicant’s Arguments
Applicant’s Reply at 5–7 (05 November 2021) includes comments pertaining to the rejections included in the Non-Final Rejection (16 August 2021). Those comments are also applicable to the rejections included in this Office action. In particular, Applicant comments that the cited prior art does not disclose, teach or suggest the following claim language,
“an orthographic projection of the thermally conductive covering plate to the diaphragm along a vibration direction of the diaphragm at least partially falls on the diaphragm.”
Applicant comments that the Liu reference does not disclose a thermally conductive covering plate. Applicant further comments that Degner does not disclose a thermally conductive element connected to a thermally conductive covering plate that covers a through opening in a speaker box. Concerning McBroom and Wong, Applicant comments that those references do not describe the claimed orthographic projection since McBroom’s and Wong’s heat spreading elements (i.e., McBroom’s flange member 446 and Wong’s heat spreader 31) are not aligned with a diaphragm.
Applicant has correctly observed several differences between the cited prior art and the claimed invention. Each of these differences is fully addressed by the rejections included in the Non-Final Office action and the rejections included in this Office action. The rejection posits modifying Liu’s loudspeaker to act as a heat spreading element. Liu’s loudspeaker represents a base device, a loudspeaker configured for use in a mobile phone. The Degner reference teaches and suggests transferring heat generated within a portable electronic device to its environment by including a heat transferring element, such as a heat pipe, that thermally couples heat generated by an internal CPU/GPU to a forced fluid driver. The Degner reference envisions embodying a forced fluid driver as a fan. The McBroom and Wong references alternatively suggest using an existing loudspeaker to vent heat generated within the inside of a device to its environment. McBroom and Wong both suggest coupling heat generating elements to a metallic, heat spreading element that is in fluid communication with the front defined, in part, by the speaker’s diaphragm. Applied to Liu, these teachings suggest coupling a heat conducting element to Liu’s cover 31 and configuring the cover with a heat spreading metallic material since the cover is in immediate fluid communication with Liu’s diaphragm. Given the location of cover 31, the heat spreading element would include the claimed orthographic projection falling on Liu’s diaphragm 535. For the foregoing reasons, Applicant has not established any error in the Office action, and all the rejections will be maintained.
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER F BRINEY III whose telephone number is (571)272-7513. The examiner can normally be reached on M-F 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571)272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Walter F Briney III/

Walter F Briney IIIPrimary ExaminerArt Unit 2651

1/24/2022